436 F.2d 1376
The HERTZ CORPORATION, Plaintiff-Appellant,v.Donald COX and Sarah C. Crowe, Defendants-Appellees.
No. 26251.
United States Court of Appeals, Fifth Circuit.
February 2, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Sydney O. Smith, Jr., Judge.


1
M. W. Parse, Jr., Leon Jaworski, Stephen D. Susman, Houston, Tex., Donald M. Fain, Atlanta, Ga., John Murray, Morris Wolin, New York City, for appellant; Fulbright, Crooker, Freeman, Bates & Jaworski, Houston, Tex., Nall, Miller, Cadenhead & Dennis, Atlanta, Ga., of counsel.


2
Wade C. Hoyt, Jr., of Rogers, Magruder & Hoyt, Rome, Ga., Boehl, Stopher, Graves & Deindoerfer, A. J. Deindoerfer, Louisville, Ky., for Cox.


3
James I. Parker, Cedartown, Ga., Harold L. Murphy, Tallapoosa, Ga., for Crowe; Howe & Murphy, Tallapoosa, Ga., of counsel.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


5
Before WISDOM and DYER, Circuit Judges, and KRENTZMAN, District Judge.

PER CURIAM:

6
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied, 5 Cir., 430 F.2d 1365.